         Case 6:19-bk-10208-SY Doc 12 Filed 04/24/19 Entered 04/24/19 21:45:20                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-10208-SY
Angela Dominika Ramsey                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 22, 2019
                                      Form ID: 318a                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 24, 2019.
db             +Angela Dominika Ramsey,    1985 Manchester Court,   San Jacinto, CA 92582-6903
39295362        Discover Card,   PO BOX 51908,    Los Angeles, CA 90051-6208
39295363       +ERC,   PO BOX 23870,    Jacksonville, FL 32241-3870
39295365       +Hyundai Motor Finance,    P.O. Box 504722,   The Lakes, NV 88905-0001
39295368        Merrick Bank,   PO BOX 660175,    Dallas, TX 75266-0175
39295369        Milestone Credit Card,    c/o Genesis FS Card Services,   PO BOX 84059,
                 Columbus, GA 31908-4059
39295371        Surge,   PO BOX 31292,    Tampa, FL 33631-3292

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Apr 23 2019 07:23:00      Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Apr 23 2019 07:23:00      Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
39295357       +EDI: ATTWIREBK.COM Apr 23 2019 07:23:00      AT&T,   PO BOX 5014,    Carol Stream, IL 60197-5014
39295358       +EDI: CAPITALONE.COM Apr 23 2019 07:23:00      Capital One Bank (USA), N.A.,
                 10700 Capital One Way,   Glen Allen, VA 23060-9243
39295359       +E-mail/Text: bzern@celticbank.com Apr 23 2019 03:37:37      Celtic Bank Corp.,
                 268 South State Street, Suite 300,    Salt Lake City, UT 84111-5314
39295360       +EDI: WFNNB.COM Apr 23 2019 07:23:00      Comenity Bank/VCTRSSEC,    PO BOX 182789,
                 Columbus, OH 43218-2789
39295361       +EDI: RCSFNBMARIN.COM Apr 23 2019 07:23:00      Credit One Bank,    PO BOX 98872,
                 Las Vegas, NV 89193-8872
39295364        EDI: AMINFOFP.COM Apr 23 2019 07:23:00      First Premier Bank,    PO BOX 5529,
                 Sioux Falls, SD 57117-5529
39295366        EDI: IRS.COM Apr 23 2019 07:23:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
39295367       +EDI: CBSKOHLS.COM Apr 23 2019 07:23:00      Kohls/Capital One,    PO Box 3115,
                 Milwaukee, WI 53201-3115
39295367       +E-mail/Text: bncnotices@becket-lee.com Apr 23 2019 03:35:21       Kohls/Capital One,
                 PO Box 3115,   Milwaukee, WI 53201-3115
39295370       +EDI: PRA.COM Apr 23 2019 07:23:00      Porfolio Recovery Associates,
                 120 Corporate Blvd., Suite 1,    Norfolk, VA 23502-4952
39295372       +EDI: RMSC.COM Apr 23 2019 07:23:00      SYNCB/Walmart,   PO BOX 965064,    Orlando, FL 32896-5064
39295373       +EDI: WFFC.COM Apr 23 2019 07:23:00      Wells Fargo,   Corporate Offices,
                 420 Montgomery Street,   San Francisco, CA 94104-1207
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 22, 2019 at the address(es) listed below:
              John P Pringle (TR)    brenfro@rpmlaw.com, jpp@trustesolutions.net
              Kian Mottahedeh     on behalf of Debtor Angela Dominika Ramsey kian@smlawca.com,
               lawsr69447@notify.bestcase.com;nancy@smlawca.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                             TOTAL: 4
     Case 6:19-bk-10208-SY Doc 12 Filed 04/24/19 Entered 04/24/19 21:45:20                                                        Desc
                         Imaged Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1              Angela Dominika Ramsey                                                Social Security number or ITIN   xxx−xx−1894
                      First Name   Middle Name   Last Name                                  EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                    Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                            EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:19−bk−10208−SY



Order of Discharge − Chapter 7                                                                                                       12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Angela Dominika Ramsey
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 4/22/19



           Dated: 4/22/19
                                                                                    By the court: Scott H. Yun
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                  10/AUT
                                                                                                    For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc                            Order of Chapter 7 Discharge                               page 1
   Case 6:19-bk-10208-SY Doc 12 Filed 04/24/19 Entered 04/24/19 21:45:20                               Desc
                       Imaged Certificate of Notice Page 3 of 3




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
